Smith, J. (concurring):
Under the liberal interpretation of the act of 1893 which the. courts have adopted, I think the will contains a trust for the purpose of sustaining the spiritualistic .meetings held at Freeville .under the auspices of the Central New York Spiritual Association. While I agree that the Progressive Spiritualists’ Association of Waverly, Tioga county, N. Y., is not authorized to act as trustee under the act mentioned, the trust, though indefinite, should nevertheless be executed under the supervision of the court by a trustee to be appointed.
Chase, J., concurred!
Judgment reversed and new trial granted, with costs to appellants ■to abide event.